 Case 12-20834         Doc 409       Filed 03/26/19 Entered 03/26/19 11:32:46    Desc Main
                                      Document     Page 1 of 5


Jamie N. Cotter (Wyoming Bar No. 7-4721)
Philip A. Pearlman (Colorado Bar No. 11426)
Ronald L. Fano (Colorado Bar No. 20797)
Spencer Fane LLP
1700 Lincoln Street, Suite 2000
Denver, Colorado 80203
Telephone: (303) 839-3800
Facsimile: (303) 839-3838
jcotter@spencerfane.com
ppearlman@spencerfane.com
rfano@spencerfane.com
Attorneys for Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF WYOMING

In re:                                           )
                                                 )
RICH GLOBAL, LLC,                                )   Case No. 12-20834
                                                 )   Chapter 7
                           Debtor.               )

                          TRUSTEE’S LISTS OF WITNESSES AND
                         EXHIBITS FOR HEARING ON APRIL 2, 2019

        Tracy L. Zubrod, trustee, by and through her undersigned counsel, respectfully submits
the following lists of witnesses and exhibits for the April 2, 2019 hearing on the Trustee’s
Motion to Approve Settlement of Disputes between the Trustee and Robert Kiyosaki, Kim
Kiyosaki, Pele-Kala Corporation, Cashflow Technologies, Inc., BI Capital, LLC, and Rich Dad
Operating Company, LLC.

                                              WITNESSES

         The Trustee will call:

         1.     Philip A. Pearlman

         2.     Tracy L. Zubrod

         3.     Robert A. Shull

         The Trustee may call:

         4.     Any witness listed by any other party.

         5.     Any witness necessary for impeachment or rebuttal.
 Case 12-20834       Doc 409      Filed 03/26/19 Entered 03/26/19 11:32:46             Desc Main
                                   Document     Page 2 of 5


                                            EXHIBITS

       See the attached list of exhibits.

                                      JUDICIAL NOTICE

        The Trustee requests that the Court take judicial notice of the docket sheets and all docket
entries (underlying documents) in the following proceedings:

       1.      In re Rich Global, LLC, Case No. 12-20834, in the U.S. Bankruptcy Court for the
               District of Wyoming.

       2.      Tracy L. Zubrod, trustee v. Robert T. Kiyosaki, et al., Adv. Pro. No. 14-2021, in
               the U.S. Bankruptcy Court for the District of Wyoming.

       3.      Tracy L. Zubrod, trustee v. Robert T. Kiyosaki, et al, Case No. 16-cv-00217, in the
               U.S. District Court for the District of Wyoming.

       Dated: March 25, 2019                  SPENCER FANE LLP

                                              By: /s/ Philip A. Pearlman
                                              Philip A. Pearlman, CO #11426
                                              Ronald L. Fano, CO #20797
                                              Jamie N. Cotter, WY #7-4721
                                              1700 Lincoln St., Suite 2000
                                              Denver, CO 80203
                                              Telephone: (303) 839-3800
                                              ppearlman@spencerfane.com
                                              rfano@spencerfane.com
                                              jcotter@spencerfane.com
                                              Attorneys for Tracy L. Zubrod, Trustee




                                                 2
                                                                                         DN 3540610.1
 Case 12-20834      Doc 409     Filed 03/26/19 Entered 03/26/19 11:32:46          Desc Main
                                 Document     Page 3 of 5


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on March 25, 2019, I served by e-mail and other electronic
means, a copy of TRUSTEE’S LISTS OF WITNESSES AND EXHIBITS FOR HEARING ON
APRIL 2, 2019 and copies of all exhibits on the following:

Jim Belcher
jbelcher@crowleyfleck.com

Schaper, Michael
mschaper@debevoise.com

Megan K.Bannigan,
mkbannigan@debevoise.com

Hank Bailey
hank@performance-law.com

Dale Cottam
dale@performance-law.com

Theodore J.Hartl
hartlt@ballardspahr.com

John F. Young
jyoung@MarkusWilliams.com

Jennifer Salisbury
Jsalisbury@Markuswilliams.com

Robert A. Shull
RShull@dickinson-wright.com

Bradley A. Burns
BBurns@dickinson-wright.com

Amanda E. Newman
ANewman@dickinson-wright.com

Casandra C. Markoff
CMarkoff@dickinson-wright.com



                                            /s/ Philip A. Pearlman, Esq.
                                            Philip A. Pearlman

                                               3
                                                                                      DN 3540610.1
        Case 12-20834          Doc 409       Filed 03/26/19 Entered 03/26/19 11:32:46   Desc Main
                                              Document     Page 4 of 5


                                           TRUSTEE’S LIST OF EXHIBITS
                                           April 2, 2019 Evidentiary Hearing

               Tracy L. Zubrod, trustee, respectfully submits the following lists of witnesses and
       exhibits for the April 2, 2019 hearing:

                                                                        Offered   Admitted       Additional
Exh.                     Description                       Witness
                                                                       (Yes/No)   (Yes/No)       Comments
 1.     First Amended Complaint
 2.     Settlement Agreement
 3.     Joint Pretrial Memorandum
 4.     Sum. Jud. Warranty Claims – Motion
 5.     Sum. Jud. Warranty Claims – Response
 6.     Sum. Jud. Warranty Claims – Reply
 7.     Sum. Jud. Alter Ego Claim – Motion
 8.     Sum. Jud. Alter Ego Claim – Response
 9.     Sum. Jud. Alter Ego Claim – Reply
10.     Sum. Jud. Fraud X-fer Claims – Motion
11.     Sum. Jud. Fraud X-fer Claims – Response
12.     Sum. Jud. Fraud X-fer Claims – Reply
13.     Sum. Jud. Omnibus Statement of Facts - Trustee
14.     Expert Report – Donovan
15.     Rebuttal Expert Report – Donovan
16.     Expert Report – Kotzin
17.     Rebuttal Expert Report - Kotzin
18.     Daubert re: Kotzin – Motion
19.     Daubert re: Kotzin – Response
20.     Daubert re: Kotzin – Reply
21.     Daubert re: Donovan – Motion
22.     Daubert re: Donovan – Response
23.     Daubert re: Donovan – Reply
24.     Order, Claims against BI Capital
25.     Order, Fiduciary Duty Claims
26.     Order, Daubert Motions
27.     Mediation Procedure Agreement #1
28.     Mediation Procedure Agreement #2
29.     Trustee’s Form 1 (12/18/19)
30.     Proof of Claim No. 1, filed by Learning Annex

                                                          4
                                                                                             DN 3540610.1
      Case 12-20834          Doc 409       Filed 03/26/19 Entered 03/26/19 11:32:46      Desc Main
                                            Document     Page 5 of 5


31.   Letter, Plate Investment, 2/13/19
32.   Motion to Intervene in Garn. Case, Plate
33.   Emails, Pearlman to LA’s Attys, re Plate
34.   Email, Pearlman to LA’s Attys, re lowest pt.


         The Trustee reserves the right to use any exhibits endorsed by the Debtor or any other party.

        The Trustee reserves the right to use any exhibits necessary for impeachment or rebuttal.




                                                       5
                                                                                            DN 3540610.1
